 1   Brian C. Shapiro
     Attorney at Law: 192789
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Patrick E. Westrip
 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
10
     PATRICK E. WESTRIP,                       )   Case No.: 2:18-cv-01093-DMC
11                                             )
                  Plaintiff,                   )   STIPULATION AND ORDER FOR
12                                             )   THE AWARD AND PAYMENT OF
           vs.                                 )   ATTORNEY FEES AND EXPENSES
13                                             )   PURSUANT TO THE EQUAL
     NANCY A. BERRYHILL, Acting                )   ACCESS TO JUSTICE ACT, 28 U.S.C.
14   Commissioner of Social Security,          )   § 2412(d)
                                               )
15                Defendant.                   )
                                               )
16                                             )
17
           TO THE HONORABLE DENNIS M. COTA, MAGISTRATE JUDGE OF
18
     THE DISTRICT COURT:
19
           IT IS HEREBY STIPULATED, by and between the parties through their
20
     undersigned counsel, subject to the approval of the Court, that Patrick E. Westrip
21
     be awarded attorney fees in the amount of THREE THOUSAND FIVE
22
     HUNDRED dollars ($3,500) and under the Equal Access to Justice Act (EAJA),
23
     28 U.S.C. § 2412(d). This amount represents compensation for all legal services
24
     rendered on behalf of Plaintiff by counsel in connection with this civil action, in
25
     accordance with 28 U.S.C. §§ 1920; 2412(d).
26
27
                                              -1-
28
 1          After the Court issues an order for EAJA fees to Patrick E. Westrip, the
 2   government will consider the matter of Patrick E. Westrip's assignment of EAJA
 3   fees to Brian C. Shapiro. The retainer agreement containing the assignment is
 4   attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
 5   the ability to honor the assignment will depend on whether the fees are subject to
 6   any offset allowed under the United States Department of the Treasury's Offset
 7   Program. After the order for EAJA fees is entered, the government will determine
 8   whether they are subject to any offset.
 9          Fees shall be made payable to Patrick E. Westrip, but if the Department of
10   the Treasury determines that Patrick E. Westrip does not owe a federal debt, then
11   the government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Patrick E. Westrip.1 Any payments made shall be delivered to Brian
14   C. Shapiro.
15          This stipulation constitutes a compromise settlement of Patrick E. Westrip's
16   request for EAJA attorney fees, and does not constitute an admission of liability on
17   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
18   shall constitute a complete release from, and bar to, any and all claims that Patrick
19   E. Westrip and/or Brian C. Shapiro including Law Offices of Lawrence D.
20   Rohlfing may have relating to EAJA attorney fees in connection with this action.
21         This award is without prejudice to the rights of Brian C. Shapiro and/or the
22   Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees ///
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
 1   under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 2   DATE: May 30, 2019             Respectfully submitted,
 3                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 4                                       /s/ Brian C. Shapiro
                                BY: __________________
 5                                 Brian C. Shapiro
                                   Attorney for plaintiff Patrick E. Westrip
 6
 7   DATED: May 30, 2019            MCGREGOR W. SCOTT
                                    United States Attorney
 8
 9
                                           /s/ Donna W. Anderson
10
                                    DONNA W. ANDERSON
11                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
12                                  NANCY A. BERRYHILL, Acting Commissioner
                                    of Social Security (Per e-mail authorization)
13
14
15
16                                       ORDER
17         Approved and so ordered:
18   Dated: June 6, 2019
                                                  _______________________________
19                                                _____
                                                  DENNIS M. COTA
20
                                                  UNITED STATES MAGISTRATE
21                                                JUDGE
22
23
24
25
26
27
                                            -3-
28
 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 12631
 5   East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
 6         On this day of May 30, 2019, I served the foregoing document described as
 7   STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
 8   AND EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
 9   28 U.S.C. § 2412(d) on the interested parties in this action by placing a true copy
10   thereof enclosed in a sealed envelope addressed as follows:
11   Mr. Patrick E. Westrip
     1944 Verda Street
12   Redding, CA 96001
13         I caused such envelope with postage thereon fully prepaid to be placed in the
14   United States mail at Santa Fe Springs, California.
15         I declare under penalty of perjury under the laws of the State of California
16   that the above is true and correct.
17         I declare that I am employed in the office of a member of this court at whose
18   direction the service was made.
19
     Brian C. Shapiro     ___          /s/ Brian C. Shapiro____________
     TYPE OR PRINT NAME                            SIGNATURE
20
21
22
23
24
25
26
27
28
 1                         CERTIFICATE OF SERVICE
                      FOR CASE NUMBER 2:18-CV-01093-CMK
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on May 30, 2019.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Brian C. Shapiro
                                _______________________________
10
                                Brian C. Shapiro
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
